Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Engel (US 7,526,887).  Engel discloses a movable breech cover (17) and a movable forend (12).  Engel does not show, however, an interlock for coordinating motion of a breech cover assembly relatively to a breech of a firearm with a position of a fore end of said firearm, said breech cover assembly being movable between a first position overlying said breech and a second position not overlying said breech, said fore end being movable between a first position placing said firearm in battery and a second position placing said firearm out of battery, said interlock comprising: a latch mountable on said breech cover assembly and movable therewith relatively to said breech; an action bar having first and second ends oppositely disposed and defining a longitudinal axis therebetween, said action bar being movably mountable on said firearm, said first end being attachable to said fore end and said second end comprising a catch; wherein said catch is engageable with said latch when said fore end and said breech cover assembly are each in said first positions respectively, engagement between said catch and said latch preventing motion of said breech cover assembly into said second position while said firearm is in battery; motion of said fore end into said second position disengaging said catch and said latch from one another thereby permitting motion of said breech cover assembly into said second position not overlying said breech when said firearm is out of battery.  And there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Engel in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641